DETAILED ACTION
1.	The communication is in response to the application received 03/11/2020, wherein claims 1-32 are pending and are examined as follows.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 06/16/2020 and 07/02/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
4.	Claim 1 is objected to because of the following informalities:  it appears the phrase “in a linear domain” in the limitation “determining, based on the pre-defined initialization value and in a linear domain, an initial probability state of the context;” (emphasis added) should read something like “determining, based on the pre-defined initialization value, an initial probability state of the context in the linear domain;” to more explicitly show it is the initial probability state that is in the linear domain. See for e.g., para 0035 in the specification. Appropriate correction is required.
5.	Claims 9, 17, 24, 31, and 32 are similarly objected to as claim 1 for the same reasons presented above.
Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Such claim limitation(s) is/are: “means for obtaining a pre-defined initialization value…” in claim 31. Additional limitation also include “means for determining…” as well as “means for entropy decoding…”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
7.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 32 is rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter as follows.
In view of the specification (see for e.g., para 0043 of filed specification), applicant has provided evidence that a computer-readable medium may include transmission type media and signal type media. As such the claim as written is drawn to a form of energy. The claim can be broadly interpreted to be a signal per se. Hence, it is rejected as being directed to nonstatutory subject matter.
The rejections above can be overcome by amending the claims by adding the limitation "non-transitory" to the claim. The applicant is directed to guidance provided in the 

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8-10, 16, 17, 18, 24, 25, 31, and 32 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Guo et al. US 9,484,952 B2, hereinafter referred to as Guo, since Guo discloses details regarding context state and probability initialization for content adaptive entropy encoding.
Regarding claim 1, Guo discloses, “A method for entropy decoding of video data, the method comprising: retrieving, from a memory, a pre-defined initialization value for a context of a plurality of contexts [Guo (e.g. col. 11 lines 35-61 and col 14 lines 11-58) teaches initialization parameters/values for contexts. Reference stored initialization parameters m and n (slope and offset, respectively) to derive initial context state] used in a context-adaptive entropy [e.g. col. 11 lines 35-61 show iQp (Eq. 10) may be set on a slice-by-slice basis. Figs. 2-3 depict entropy coding process (e.g., CABAC – col 21 lines 55-67 and col 25 lines 17-19). Slices and tiles (col. 23 lines 18-21) are independent coding units of video data (para 0005 of published application] determining, based on the pre-defined initialization value and in a linear domain, an initial probability state of the context [A linear relationship/model (e.g. col. 11 lines 35-61 and col 14 lines 11-58) yields initial context states of each context (Eq. 1) via the foregoing parameters/values. Context state is implicitly related to a probability (col 11 lines 28-29)]; and entropy decoding, from a video bitstream and based on the initial probability state of the context, [Using the derived context states above, entropy decoder 80 (Fig. 3) decodes video. Also see e.g., col. 22 lines 1-24.]a bin of the value for the syntax element.”  [See e.g., col. 10 lines 45-67 and col. 11 lines 1-18 with respect to the CABAC process]
Regarding claim 2, Guo further discloses “wherein determining the initial probability state of the context in the linear domain comprises determining the initial probability state of the context in the linear domain without intermediately determining the initial probability state of the context in the logarithmic domain.”  [Given the BRI of “without intermediately determining the initial probability state…”, Guo employs linear relationships to determine initial context states (Claim 1) without intermediate use of non-linear, partially non-linear, or bi-linear relationships (e.g., col. 19 lines 54-67). In other words, Guo either employs linear or non-linear methods for initial state determination]
Regarding claim 8, The method of claim 1, Guo further discloses “wherein entropy decoding comprises entropy decoding using context adaptive binary arithmetic coding (CABAC).” [see for e.g., col. 2 lines 18-26 and col. 5 lines 17-27 regarding coding video data via the CABAC process]  
Regarding claim 9, claim 9 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software needed to implement the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 10, claim 10 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2. As to the hardware/software needed to implement the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 16, claim 16 is rejected under the same art and evidentiary limitations as determined for the method of Claim 8.
Regarding claim 17 claim 17 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since the encoding operations of the video encoder and the decoding operations of the video decoder are inversely related to facilitate reconstructing compressed video at a destination device (Guo Fig. 1).  For e.g., entropy decoding unit 80 (Guo Fig. 3) of video decoder 30 implements the reciprocal decoding function of the encoding implemented by entropy encoding unit 56 (Guo Fig. 2) of video encoder 20 (col. 29 lines 35-38). As to the hardware/software needed to execute the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2 since the encoding operations of the video encoder and the decoding operations of the video decoder are inversely related to facilitate reconstructing compressed video at a destination device (Guo Fig. 1).  For e.g., entropy decoding unit 80 (Guo Fig. 3) of video decoder 30 implements the reciprocal decoding function of the encoding 
Regarding claim 24, claim 24 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1 since the encoding operations of the video encoder and the decoding operations of the video decoder are inversely related to facilitate reconstructing compressed video at a destination device (Guo Fig. 1).  For e.g., entropy decoding unit 80 (Guo Fig. 3) of video decoder 30 implements the reciprocal decoding function of the encoding implemented by entropy encoding unit 56 (Guo Fig. 2) of video encoder 20 (col. 29 lines 35-38). As to the hardware/software needed to execute the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 25, claim 25 is rejected under the same art and evidentiary limitations as determined for the method of Claim 2 since the encoding operations of the video encoder and the decoding operations of the video decoder are inversely related to facilitate reconstructing compressed video at a destination device (Guo Fig. 1).  For e.g., entropy decoding unit 80 (Guo Fig. 3) of video decoder 30 implements the reciprocal decoding function of the encoding implemented by entropy encoding unit 56 (Guo Fig. 2) of video encoder 20 (col. 29 lines 35-38). As to the hardware/software needed to execute the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 31, claim 31 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software needed to execute the functions described therein, please see for e.g., Guo col 3 lines 25-53. Also reference Figs. 1-3 illustrating the coding devices used for entropy coding the video data 
Regarding claim 32, claim 32 is rejected under the same art and evidentiary limitations as determined for the method of Claim 1. As to the hardware/software needed to execute the functions described therein, please see for e.g., Guo col 3 lines 25-53. Also reference Figs. 1-3 illustrating the coding devices used for entropy coding the video data 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 3, 4, 5, 11, 12, 13, 19, 20, 21, 26, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Kim et al. (US 2014/0092985 A1), hereinafter referred to Kim.
Regarding claim 3, The method of claim 1, Guo further discloses “wherein determining the initial probability state comprises: obtaining an initial value of a quantization parameter associated with the independently codable unit [col. 11 lines 35-65 show initialization quantization parameter QP corresponding to the QP for the video data which may be set on a slice-by-slice basis]; obtaining a value of a quantization parameter anchor point that is not zero [given the BRI of a ‘QP anchor point’ as per para 0104 of the spec, Guo’s ‘iQPreper’ term (Eq. 3) can be interpreted as such since this variable represents an offset, i.e., an offset may be subtracted from iQP where said offset is construed to be non-zero.]; and determining the initial probability state based on a difference between the initial value of the quantization parameter associated with the independently codable unit and the value of the quantization parameter anchor point.” [Eq. 3 shows a difference term (iQP – iQPreper) involving the initialization QP associated with slices (col. 11 lines55-60) and an offset value iQPreper used to modify iQP for context initialization determination. Col. 12 lines 16-35]
Although Guo describes the foregoing elements, Kim from the same or similar field of endeavor is also brought in to provide additional support [In determining initial probabilities in each context, Kim employs difference quantization parameter (DQP) relationships. See e.g., col. 8 lines 0114-0115]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coding techniques of Guo to add the teachings of Kim as above which provides improved initialization of probabilities in a hierarchical coding structure to achieve better performance in enhancement layer coding (e.g., para 0108).
Regarding claim 4, The method of claim 3, Guo further discloses “wherein the initial value of the quantization parameter is SliceQPY.” [See variable iQp in Eq. 1 (col. 11 lines 45-50) where initialization quantization parameter iQp may be set on a splice-by-splice basis (col 11 lines57-59); hence, iQp is analogous to SliceQPy]  
Regarding claim 5, The method of claim 3, Guo further discloses “wherein the value of the quantization parameter anchor point is 16.”   [since the filed specification discloses values of QPanchor such as 8, 15, 64, 128, etc. (e.g., para 0104), it appears given the BRI that such an offset is not limited to any one particular value; hence, Guo’s ‘QPreper’ term (Eq. 3) which may correspond to a constant (col. 12 lines 33-35), can be considered any one of these non-limiting offsets] 
Regarding claim 11, claim 11 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3. As to the hardware/software needed to implement the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 12, claim 12 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4. As to the hardware/software needed to implement the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 13, claim 13 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5. As to the hardware/software needed to implement the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 19, claim 19 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3 since the encoding operations of the video encoder and the decoding operations of the video decoder are inversely related to facilitate reconstructing compressed video at a destination device (Guo Fig. 1).  For e.g., entropy decoding unit 80 (Guo Fig. 3) of video decoder 30 implements the reciprocal decoding function of the encoding implemented by entropy encoding unit 56 (Guo Fig. 2) of video encoder 20 (col. 29 lines 35-38). As to the hardware/software needed to execute the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 20, claim 20 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4 since the encoding operations of the video encoder and the decoding operations of the video decoder are inversely related to facilitate reconstructing compressed video at a destination device (Guo Fig. 1).  For e.g., entropy decoding unit 80 (Guo Fig. 3) of video decoder 30 implements the reciprocal decoding function of the encoding implemented by entropy encoding unit 56 (Guo Fig. 2) of video encoder 20 (col. 29 lines 35-38). As to the hardware/software needed to execute the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 21, claim 21 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5 since the encoding operations of the video encoder and the decoding operations of the video decoder are inversely related to facilitate reconstructing compressed video at a destination device (Guo Fig. 1).  For e.g., entropy decoding unit 80 (Guo 
Regarding claim 26, claim 26 is rejected under the same art and evidentiary limitations as determined for the method of Claim 3 since the encoding operations of the video encoder and the decoding operations of the video decoder are inversely related to facilitate reconstructing compressed video at a destination device (Guo Fig. 1).  For e.g., entropy decoding unit 80 (Guo Fig. 3) of video decoder 30 implements the reciprocal decoding function of the encoding implemented by entropy encoding unit 56 (Guo Fig. 2) of video encoder 20 (col. 29 lines 35-38). As to the hardware/software needed to execute the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 27, claim 27 is rejected under the same art and evidentiary limitations as determined for the method of Claim 4 since the encoding operations of the video encoder and the decoding operations of the video decoder are inversely related to facilitate reconstructing compressed video at a destination device (Guo Fig. 1).  For e.g., entropy decoding unit 80 (Guo Fig. 3) of video decoder 30 implements the reciprocal decoding function of the encoding implemented by entropy encoding unit 56 (Guo Fig. 2) of video encoder 20 (col. 29 lines 35-38). As to the hardware/software needed to execute the functions described therein, please see for e.g., Guo col 3 lines 25-53.
Regarding claim 28, claim 28 is rejected under the same art and evidentiary limitations as determined for the method of Claim 5 since the encoding operations of the video encoder and the decoding operations of the video decoder are inversely related to facilitate reconstructing .

Allowable Subject Matter
10.	Claims 6, 7, 14, 15, 22, 23, 29, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. The prior art of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claims the limitations:
6. The method of claim 3, wherein determining the initial probability state comprises: determining, based on the pre-defined initialization value, a slope index value and an offset index value; determining, based on the slope index value, a value of m; and determining, based on the offset index value, a value of n in accordance with the following equation n=(OffsetIdx* 18)+1 where OffsetIdx is the offset index value, wherein determining the initial probability state comprises determining the initial probability state based on the value of m and the value of n.   
7. The method of claim 6, wherein determining the initial probability state comprises determining the initial probability state in accordance with the following equation: 
    PNG
    media_image1.png
    16
    480
    media_image1.png
    Greyscale
where InitProbState is 
14. The device of claim I1, wherein, to determine the initial probability state, the one or more processors are configured to: determine, based on the pre-defined initialization value, a slope index value and an offset index value; determine, based on the slope index value, a value of m; determine, based on the offset index value, a value of n in accordance with the following equation n=(Offsetldx* 18)+1 where Offsetldx is the offset index value, and determine the initial probability state based on the value of in and the value of n. 
15. The device of claim 14, wherein, to determine the initial probability state, the one or more processors are configured to determine the initial probability state in accordance with the following equation: 
    PNG
    media_image2.png
    16
    480
    media_image2.png
    Greyscale
 where InitProbState is the initial probability state, SliceQPy is the initial value of the quantization parameter, QPanchor is the quantization parameter anchor point, and rshift is a right shift value.  
22. The method of claim 19, wherein determining the initial probability state comprises: determining, based on the pre-defined initialization value, a slope index value and an offset index value; determining, based on the slope index value, a value of m; and determining, based on the offset index value, a value of n in accordance with the following equation n=(OffsetIdx* 18)+1 where OffsetIdx is the offset index value, wherein determining the initial probability state comprises determining the initial probability state based on the value of m and the value of n. 
23. The method of claim 22, wherein determining the initial probability state comprises determining the initial probability state in accordance with the following equation: 
    PNG
    media_image1.png
    16
    480
    media_image1.png
    Greyscale
 where InitProbState 
29. The device of claim 26, wherein, to determine the initial probability state, the one or more processors are configured to: determine, based on the pre-defined initialization value, a slope index value and an offset index value; determine, based on the slope index value, a value of m; determine, based on the offset index value, a value of n in accordance with the following equation n=(OffsetIdx* 18)+ I where Offsetldx is the offset index value, and determine the initial probability state based on the value of m and the value of n.  
30. The device of claim 29, wherein, to determine the initial probability state, the one or more processors are configured to determine the initial probability state in accordance with the following equation: 
    PNG
    media_image3.png
    16
    480
    media_image3.png
    Greyscale
 where InitProbState is the initial probability state, SliceQPy is the initial value of the quantization parameter, QPanchor is the quantization parameter anchor point, and rshift is a right shift value.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892 for additional references. For e.g., see the work of
1.	George et al. US 9,455,744 B2 which discusses model initialization using 8 bit initialization values (e.g., col 50-51).
2.	Guo et al. US 2013/0114675 A1 which teaches context state and probability initialization for context adaptive entropy encoding (abstract).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486